Citation Nr: 1041066	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  06-32 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1955 to November 
1958.  The Veteran died in August 2004.  The appellant seeks 
surviving spouse benefits.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York 
which terminated entitlement to Dependency and Indemnity 
Compensation effective July 1, 2006.  In a December 2004 rating 
decision service connection for cause of death was granted.  A 
proposed termination of DIC was issued December 2005, and the 
appellant also received a letter notifying her of the proposed 
termination in December 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the context of a claim for DIC benefits, the United States 
Court of Appeal for Veterans Claims (Court) has held that section 
5103(a) notice must be tailored to the claim.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The notice should include 
(1) a statement of the conditions, if any, for which a veteran 
was service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  Id.  The appellant was provided notice in 
December 2004; however, it did not conform to the standards later 
directed by Hupp.

The appellant contends that the Veteran's death is related to his 
service-connected residuals of a bilateral femoral artery bypass.  
In a December 2005 statement she stated she felt his death was 
due to severe coronary artery disease causing claudication in the 
legs, requiring bypass surgery and fasciotomy.  She indicated 
that she believed his vascular disease was service connected.  

The death certificate of record indicates that the Veteran died 
on August [redacted], 2004, and that just prior to his death he had been 
admitted into the emergency room at C.S. Wilson Memorial Regional 
Medical Center.  There is no indication if the Veteran received 
treatment or if he was pronounced dead on arrival.  Records from 
this facility are not a part of the claims file.  On remand, any 
end of life treatment records should be obtained.  Additionally, 
any medical records after 2002 should be obtained and associated 
with the claims file. 

The Veteran is service connected for right foot drop with hallux 
hyperextension, residuals of bilateral femoral artery bypass, 
right leg fasciotomy under 38 U.S.C.A. § 1151.  In February 1991, 
the Veteran underwent aortobifemoral bypass grafting for severe 
peripheral vascular disease.  He developed compartment syndrome 
in his right leg and underwent an emergency fasciotomy in the 
right calf.  He had developed gangrene and required debridement 
fasciotomy of the right leg several times while hospitalized.  He 
developed a permanent right foot drop due to right deep peroneal 
nerve neuropathy incurred in the course of fasciotomy.

Although an injury or disease for which compensation is paid 
pursuant to 38 U.S.C.A. § 1151 is not a service-connected 
disability, this provision requires that VA pay compensation in 
the same manner as if the disability were service connected.  The 
VA General Counsel has determined that the language and history 
of 38 U.S.C.A. § 1151 reflect a congressional intent that all 
disability and Dependency and Indemnity Compensation (DIC) 
benefits payable for service-connected disability shall also be 
payable for disability within the scope of 38 U.S.C.A. § 1151. 
See VAOPGCPREC 8-97 (February 11, 1997), VAOPGCPREC 100-90 
(December 24, 1990), VAOPGCPREC 80-90 (July 18, 1990), VAOPGCPREC 
73-90 (July 18, 1990).

There is an indication in the claims file that the Veteran was 
receiving payments from the Social Security Administration (SSA), 
although it was not clear if he was receiving SSA disability 
benefits or not.  As the claim is being remanded, a request 
should be made for any SSA disability records that may be in 
existence.

A VA physician reviewed the claims file and issued cause of death 
examination findings and an opinion.  He noted the Veteran had a 
history of arteriosclerotic disease including coronary artery 
disease, with irreversible ischemia, a right carotid 
endarterectomy in 1987, left carotid endarterectomy in 1999, 
severe peripheral vascular disease leading to aortobifemoral 
bypass with fasciotomy on the right in 1991, a history of 
diabetes mellitus since 1990, hypertension, and elevated 
cholesterol.  The examiner noted the Veteran continued to have 
problems with lower extremity claudication which required below 
the knee amputations bilaterally.  He also developed chronic 
renal failure and had an A/V fistula created in his left arm for 
hemodialysis in August 2004.  The examiner opined that the 
Veteran's cause of death was not due to the foot drop he 
developed as a residual of the aortobifemoral bypass, but was due 
to cardiopulmonary arrest secondary to severe arteriosclerotic 
vascular disease and diabetes as listed on the death certificate.  
The appellant appears to be arguing that the failed 
aortobifemoral bypass, which resulted in foot-drop, also 
aggravated the Veteran's peripheral vascular disease, and 
therefore contributed to his death.  After any additional 
evidence is associated with the claims file, a physician should 
again review the evidence and provide an opinion regarding 
whether the Veteran's death may be related to his service 
connected disabilities, specifically his residuals of bilateral 
femoral artery bypass.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide the appellant, 
and her representative, with an appropriate 
new VCAA notice letter that includes (a) a 
specific statement of the conditions for 
which the Veteran was service-connected at 
the time of his death (loss of use of both 
feet; right foot drop with hallux 
hyperextension, residuals of bilateral 
femoral artery bypass, right leg fasciotomy; 
chronic lumbar strain; degenerative joint 
disease of the right knee; and callus of the 
sole of the left foot); (b) an explanation of 
the evidence and information required to 
substantiate the cause of death claim based 
on the Veteran's previously service-connected 
right foot drop with hallux hyperextension, 
residuals of bilateral femoral artery bypass, 
right leg fasciotomy; and, (c) an explanation 
of the evidence and information required to 
substantiate the cause of death claim based 
on any conditions not yet service-connected, 
notably diabetes mellitus, and 
arteriosclerotic vascular disease.  See Hupp, 
supra.  The corrective VCAA letter should 
also comply with all other legal guidance.  
See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The AMC/RO should obtain from the Social 
Security Administration any available Social 
Security disability benefits as well as the 
medical records relied upon concerning that 
claim, if such records exist.  All records 
received by the AMC/RO must be added to the 
claims file.  If the search for such records 
is unsuccessful, documentation to that effect 
must be added to the claims file.  

3.  The AMC/RO should contact the appellant 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated the Veteran for arteriosclerotic 
vascular disease.  Of particular interest are 
records from C.S. Wilson Memorial Regional 
Medical Center, and any treatment records 
between 2002 and his death in 2004.  After 
the appellant has signed the appropriate 
releases, those records should be obtained 
and associated with the claims file.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO cannot 
obtain records identified by the appellant, a 
notation to that effect should be inserted in 
the file.  The appellant and her 
representative are to be notified of 
unsuccessful efforts in this regard, in order 
to allow the appellant the opportunity to 
obtain and submit those records for VA 
review.

4.  Thereafter, the Veteran's claims file 
should be reviewed by a VA physician for an 
opinion as to whether there is at least a 50 
percent probability or greater (at least as 
likely as not) that the Veteran's 
disabilities caused or contributed to cause 
his death, to include whether the failed 
aortobifemoral bypass in 1991, which resulted 
in foot-drop, also aggravated the Veteran's 
peripheral vascular disease, and therefore 
contributed to his death.  

5.  After ensuring that the development is 
complete, re-adjudicate the claim.  If not 
fully granted, issue a supplemental statement 
of the case before returning the claim to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


